826 So. 2d 1062 (2002)
STATE of Florida, Appellant,
v.
Ronald PORCHE, Appellee.
No. 2D02-176.
District Court of Appeal of Florida, Second District.
September 27, 2002.
Robert A. Butterworth, Attorney General, Tallahassee, and Erica M. Raffel, Assistant Attorney General, Tampa, for Appellant.
James Marion Moorman, Public Defender, and Tosha Cohen, Assistant Public Defender, Bartow, for Appellee.
GREEN, Judge.
The State appeals the trial court's downward departure sentence which imposed only time served upon the defendant, Ronald Porche. We reverse and remand for a sentence consistent with the sentencing guidelines.
Porche, who suffers from numerous physical ailments, sought a downward departure sentence based on section 921.0016(4)(d), Florida Statutes (2001), which authorizes such a sentence when a defendant is in need of specialized medical treatment. In State v. Abrams, 706 So. 2d 903 (Fla. 2d DCA 1998), this court reversed a trial court's downward departure sentence where there was no evidence in the record that the defendant required specialized treatment which could not be *1063 provided by the Department of Corrections. See also State v. Stewart, 749 So. 2d 555 (Fla. 2d DCA 2000). In this case, Porche presented an abundance of evidence supporting his assertion that he suffers from numerous serious medical conditions. However, there was no evidence that he will not receive the necessary treatment while in the custody of the Department of Corrections.
Reversed and remanded.
FULMER and COVINGTON, JJ., Concur.